

116 S841 IS: Relocation Expense Parity Act
U.S. Senate
2019-03-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 841IN THE SENATE OF THE UNITED STATESMarch 14, 2019Mr. Warner (for himself, Mr. Kaine, Ms. Collins, Ms. Hirono, and Mr. Van Hollen) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo enhance the ability of Federal agencies to deliver relocation management services to the Federal
			 Government, and for other purposes.
	
 1.Short titleThis Act may be cited as the Relocation Expense Parity Act. 2.Reimbursement of Federal employees for Federal, State, and local income taxes incurred during travel, transportation, and relocation (a)In general5724b of title 5, United States Code, is amended—
 (1)in the section heading by striking of employees transferred; (2)in subsection (a)—
 (A)in the first sentence, by striking employee, or by an employee and such employee's spouse (if filing jointly), for any moving or storage and inserting individual, or by an individual and such individual’s spouse (if filing jointly), for any travel, transportation, or relocation; and
 (B)in the second sentence, by striking employee and inserting individual, or the individual; and (3)by striking subsection (b) and inserting the following:
					
 (b)For purposes of this section, the term travel, transportation, or relocation expenses means all travel, transportation, or relocation expenses reimbursed or furnished in kind pursuant to this subchapter or chapter 41..
 (b)Technical and conforming amendmentThe table of sections for chapter 57 of title 5, United States Code, is amended by striking the item relating to section 5724b and inserting the following:
				5724b. Taxes on reimbursements for travel, transportation, and relocation expenses..
 (c)Retroactive effective dateThe amendments made by this section shall take effect as though enacted on January 1, 2018.